DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 9,780,299 in view of Gan et al. (US 2015/0340598, as recited in previous Office Action).
 As for claim 15, US Patent No. 9,780,299 discloses in patented claim 1:
A magnetic tunnel junction (MTJ) device (see lines 1-2) comprising: 
a first layer made of a material with a first bond energy, and having a first surface with an "as deposited" first peak to peak roughness (see lines 3-5); 
a second layer that is non-crystalline or nano-crystalline and is made of a material with a second bond energy that is greater than the first bond energy such that deposition of the second layer on the first layer results in resputtering of the first layer to give a first layer with a second surface having a second peak to peak roughness substantially less than the "as deposited" first peak to peak roughness, and the second layer formed on the second surface, the second layer has a third surface with the second peak to peak roughness (see lines 6-15); 
US Patent No. 9,780,299 does not disclose a third layer made of a material with the first bond energy formed on the third surface of the second layer; and a fourth layer that is non-crystalline or nano-crystalline with the second bond energy, and formed on a top surface of the third layer.
Gan et al. teach in Figs. 3-5 and the related text a third layer (upper 132) made of a material with the first bond energy (¶0026 of Gan et al. teach the third layer (upper 132) having the same material as claimed invention (also the first layer 132), therefore it has a first bond energy); 
formed on the third (upper) surface of the second layer 134; and a fourth layer (upper 134) that is non-crystalline (¶0030) or nano-crystalline with the second bond energy (¶0030 of Gan et al. teach the fourth layer (upper 134) having the same material as claimed invention (also the second layer 134) which has a second bond energy), and formed on a top surface of the third layer (upper 132).
US Patent No. 9,780,299 and Gan et al. are analogous art because they both are directed magnetic tunneling junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify US Patent No. 9,780,299 because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 9,780,299 to include a third layer made of a material with the first bond energy formed on the third surface of the second layer; and a fourth layer that is non-crystalline or nano-crystalline with the second bond energy, and formed on a top surface of the third layer as taught by Gan et al., in order to reduce cost (Gan et al. ¶0006). 

As for claim 16, US Patent No. 9,780,299 discloses in patented claim 2:
The MTJ device of claim 15, further comprising a template layer disposed on the top surface of the fourth layer (in view of Gan) and with a top surface having the second peak to peak roughness, the template layer has a (111) crystal orientation to promote perpendicular magnetic anisotropy (PMA) in an overlying magnetic layer (see claim 2).  

As for claim 17, US Patent No. 9,780,299 discloses in patented claims 3-6:
The MTJ device of claim 16, further comprising a buffer layer that is Ta or TaN and is dispsoed on a substrate, the buffer layer contacts a bottom surface of the first layer (see claim 3), and wherein the template layer is one of NiCr and NiFeCr (see claim 4), wherein each of the first layer and third layer is one or more of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti (see claim 5), and wherein each of the second layer and fourth layer is one of TaN, SiN, and a CoFeM alloy wherein M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W, and Nb (see claim 6).  

As for claim 18-19, US Patent No. 9,780,299 discloses in patented claim 9:
The MTJ device of claim 15, wherein the MTJ device has a bottom spin valve configuration (see lines 1-4).  
The MTJ device of claim 15, wherein the MTJ device has a top spin valve configuration (see lines 4-5).  

As for claim 20, the limitation of “wherein the first resputtering rate is about 2 to about 30 times greater than the second resputtering rate” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.
Therefore, US Patent No. 9,780,299 in view of Gan et al. still disclose claim 20.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “deposition of the second seed layer on the first layer results in resputtering of the first seed layer to give the first seed layer a second surface having a second peak to peak roughness substantially less than the "as deposited" first peak to peak roughness, the seed second layer having a third surface with the second peak to peak roughness” as recited in claim 1; “the second seed layer includes SiN”, as recited in claim 8.  Claims 2-7 and 9-14 depend on allowable claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811